Citation Nr: 0905970	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  03-03 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service in the Army from 
April 1987 to October 1987 and January 1989 to December 1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for PTSD with an 
initial disability rating of 50 percent and an effective date 
of April 3, 2001.

In a November 2007 decision, the Board denied the increased 
rating claim.  The veteran entered a timely appeal to the U. 
S. Court of Appeals for Veterans Claims (Court).  By Order 
dated in June 2008, pursuant to a joint motion, the Court 
remanded the decision to the Board for readjudication.  The 
joint motion noted that the Board failed to provide adequate 
reasons or bases regarding whether staged ratings would be 
appropriate for separate periods during the appeal based on 
the facts found. 

In a letter dated June 20, 2008, the veteran's representative 
stated that the Veteran was submitting new evidence.  
However, no additional evidence was received during the 
ninety day abeyance period.


FINDING OF FACT

The veteran's PTSD is manifested by sleeplessness, 
nightmares, depression, anger, and suicidal ideation.  He 
maintains a strained marital relationship and maintained 
continuous employment until a nonservice-connected injury 
precluded employment.  He does not neglect personal 
appearance or hygiene.  The veteran's PTSD is manifested by 
no more than occupational and social impairment, with reduced 
reliability and productivity; and his Global Assessment of 
Functioning Scale (GAF) scores ranged from 42 to 65.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for PTSD, and assigned a 50 
percent rating, effective April 3, 2001.  The veteran 
appealed this initial rating to the Board, contending that he 
meets the criteria for a 70 percent evaluation as shown by 
the evidence of record.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Use of terminology such as "moderate" or "severe" by VA 
examiners or other physicians, although an element of 
evidence to be considered, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The veteran is currently rated as 50 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

VA's Rating Schedule employs nomenclature based upon the DSM-
IV, which includes the Global Assessment of Functioning Scale 
(GAF) scale.  See 38 C.F.R. § 4.130.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994). 

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A PTSD Outpatient Clinic (POC) data bank template dated in 
February 2001 is of record.  The Veteran was depressed and 
anxious.  His insight was poor, and his judgment was average.  
He had been working as a diver until about one year ago.  He 
was unable to continue as a diver due to anxiety attacks 
while diving.  He was employed full time as a mechanic.  A 
GAF of 53 was assigned.  

An April 2001 VA mental health clinic note indicated that the 
Veteran had PTSD with extreme anger an irritability with 
severely disturbed sleep.  The Veteran repeatedly had 
episodes of pushing neurodermatitis grabbing his wife.  He 
also had major depressive disorder.  A GAF of 45 was 
assigned.  A May 2001 VA treatment record shows that the 
veteran was receiving ongoing treatment for his PTSD 
symptoms.  The clinician noted that the veteran was 
appropriately dressed, maintained fair eye contact, spoke 
normally, had an improved mood, was somewhat tense, had 
linear and goal directed thought form, and fair insight and 
judgment.  A June 2001 VA psychology group note indicated 
that the Veteran had a noticeable decrease in his anger level

A VA mental health assessment dated in December 2001 is of 
record.  The content of these reports indicate that the 
veteran occasionally suffered from nightmares, depression, 
anger, anxiety, and found work to be difficult and had 
interpersonal problems with his wife.  

A VA examination was conducted in February 2002.  The 
examiner reviewed the veteran's claims file and discussed his 
experiences in the military.  The examination report shows 
that the veteran experienced disturbing recollections of his 
Persian Gulf War experiences, ongoing nightmares about twice 
per week that awaken him from sleep, night sweats about twice 
per month, patterns of sleeplessness related to increased 
arousal, feelings of detachment from others, a restriction to 
his range of affect, problems with anger and irritability, 
difficulty concentrating and focusing on the task at had, and 
hyperalertness.  At the time of the February 2002 examination 
the veteran had been married for approximately seven years.  
The veteran did report having difficulty with individuals at 
his former employer; however he was able to maintain 
employment for several different companies.  The veteran 
stated that he worked as a diver from 1994 to 2000, and that 
he had significant panic episodes which interfered with his 
work.  He stated that he was fired because he had joined a 
union without permission.  He then worked for another diving 
company for a couple of years.  It was noted that the veteran 
did not have difficulty with individuals or authority when he 
worked as a diver.  About three week ago, he quit a job as a 
mechanic at a BMW dealership he held for two years because 
his hourly wage declined from $16.00 to $8.50 at times.  He 
immediately found a mechanic's position at a Mercedes 
dealership.  The examiner also noted that he veteran was 
casually, but appropriately dressed, and was fully oriented 
with regards to time, place, person, and situation, with 
satisfactory memory and no delusions or hallucinations.  The 
report notes that the veteran also has a major depressive 
disorder linked to his severe PTSD.  A GAF score of 55 was 
assigned, and it was noted that the highest level of 
functioning for the year was also likely in the 55 range.  
The report states that the veteran's emotional detachment, 
anger, and withdrawal have had had a definite adverse impact 
occupationally and a significant negative impact on his 
interpersonal relations, though psychotropic agents and 
counseling were helpful.  Finally the report states that the 
veteran is able to work, but that the above PTSD symptoms 
would likely negatively impact his efficiency.

A VA mental health professional involved in the veteran's 
group therapy assigned a GAF score of 42 to him in May 2002 
and a score of 48 in October 2004.

In April 2005, the veteran underwent a psychiatric 
examination to assess his PTSD. The examiner reviewed the 
veteran's claims file and VA medical records.  The examiner 
found the veteran to be moderately groomed, appropriately 
dressed, and overall oriented in all spheres, with no 
indication of psychotic processes.  The report notes that the 
veteran was still married to the same spouse, and that he 
maintained the same job that he had since the February 2002 
VA examination.  The report indicates that the veteran 
reports having a significant increase of irritability since 
his last VA examination, resulting in physical altercations 
with his father-in-law and ongoing marital discord, a fairly 
brittle range of affect, hyperarousal that is indicated by 
sleep disturbances, depression with suicidal and homicidal 
ideation.  These symptoms were found by the examiner to pose 
at least moderately-severe to severe difficulties for him in 
occupational endeavors and significantly impacted his social 
relationships.  A GAF score of 45-50 was assigned.

Finally, an April 2006 fee basis examination report shows 
that the veteran suffered from symptoms including 
irritability, middle insomnia, occasional nightmares, anxiety 
in large crowds, anger control problems, but that he denied 
symptoms consistent with psychosis, clinical depression, 
mania or hypomania, homicidal or suicidal ideas, gestures, or 
attempts.  He had orientation and communication within normal 
limits, and appropriate hygiene, appearance, and behavior.  
The veteran had good concentration and attention, and no 
panic attacks, delusions, or suspiciousness were present.  
Likewise, thought process, judgment, abstract thinking, and 
memory were normal.  Suicidal and homicidal ideation were 
absent.  The examiner found that overall the veteran's 
symptoms and problems had improved over the years and were no 
longer as pronounced.  The veteran was no longer working at 
his former employer due to problems with his right shoulder.  
The examiner found that the veteran was able to establish and 
maintain effective work and social relationships, and did not 
have difficulties performing activities of daily living.  He 
was also found able to maintain effective family role 
functioning, though he had occasional interference with 
recreation or leisurely pursuits because he becomes angry and 
irritable.  The report also noted that at the time the 
veteran was no longer involved in VA group therapy and was 
not taking psychotropic medications.  A GAF score of 65 was 
assigned.

On the whole, the evidence more nearly approximates the 
criteria for a 50 percent, rather than a 70 percent, rating.  
The medical evidence does not demonstrate findings of 
obsessional rituals, illogical speech, near continuous panic 
or depression, spatial disorientation, impaired impulse 
control, and neglect of personal appearance and hygiene, 
which would be indicative of occupational and social 
impairment with deficiencies in most areas.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Suicidal and homicidal ideation 
was reported once in April 2005, but not in April 2006.  The 
veteran reportedly consistently worked until the April 2006 
examination, and the reason noted in the psychiatric report 
for his unemployment was unrelated to any symptoms of his 
PTSD.  In addition reported GAF scores ranged between 42 and 
65, which is representative of no greater than serious 
symptoms.

"Staged ratings" are inappropriate in this case because there 
is no identifiable period of time since the effective date of 
service connection during which the veteran's PTSD warranted 
a rating higher than 50 percent.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and increased ratings for any time period are not 
warranted. 

ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


